DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam J. Fromm on 03/03/2022.

The application has been amended as follows: 
                                                  In The Abstract
3.	At the beginning of line 1, delete [0059] before “A furnace stave”.

                                                 In The Claims 
4.	Cancel the withdrawn claims 9-15 from the application.
	In claim 19, at the beginning of line 3, replace “a front face” with --the front face--.

Allowable Subject Matter
5.	Claims 1, 2, 4, 6, 8, 16 and 19 are allowed.
Rollot et al. (US 4,669,708) and Bashinsky et al. (US 3,953,008) are the closest art of record that teaches a furnace stave that comprises a protrusion formed on the front face of the 
stave main body, however this prior art either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest: a protrusion located at a top of the stave front face and having an outermost surface that is coplanar with the stave channel walls; and wherein when the stave channels receives the refractory bricks, and the protrusion extends away from the stave channel walls at least far as the refractory bricks. 
Among the improvements of the instant claimed invention over the prior art is that the protrusion protects the refractory bricks installed in the stave channels by essentially overhanging or at least being flush with the extension of the bricks from the stave, and consequently protecting the bricks from damage from falling debris within the furnace.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 

(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JESSEE R ROE/Primary Examiner, Art Unit 1759